DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
There are multiple rejections below in lieu of a restriction as certain references served as 102 basis for rejecting various species of the claimed blowing agent.  
The applicant has amended the claims recite a method where previously a composition was recited.  Because the method comprises the same steps as a previously claimed method no restriction requirement will be made for election by original presentation at this time.   The change in the preamble for the method appears to be in the nature of “intended use” as the exact same steps are recited as the previously claimed method (adding to a diesel fuel…) with the same compositional components – as such the method of increasing evaporation rate of a diesel fuel composition appears to be the same as the method for reducing ignition delay and or increasing the cetane number of a diesel fuel.
No changes to the compositional components or to the method steps have been made to the claims.  As more fully below set forth since the prior art previously recited teaches both the composition and method steps the rejections are maintained.  The remarks filed 11/2/2021 are not persuasive for the reasons more fully below set forth.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Introduction and Claim Interpretation
The following introduction and claim interpretation is expressly incorporated into each and every rejection below.
While the reference below may not expressly recite certain additive properties (i.e. solubility in diesel fuel at 25°C of 100mg/kg or greater, a decomposition temperature in the range of from 50°C to 300°C as measured by thermogravimetric analysis (TGA) and wherein the diesel fuel composition has an evaporation rate of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)  
Because the properties are not expressly recited the examiner has made rejections in the alternative under 102/103 asserting that the references meet the claimed limitations/properties or in the alternative, since certain of the below cited references teach the claimed species in amounts which meet and/or overlapping ranges of the additive as set forth in the dependent claim and notably as exemplified in the specification and./or overlapping ranges of alkyl group substituents, they will overlap the claimed ranges of the various properties.  Ranges are obvious where they overlap both as to alkyl groups, quantity, and performance.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)."  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The claimed “blowing agent” is an additive. Since the references teach the expressly recited species they meet the limitations for a “blowing agent”.

    PNG
    media_image1.png
    214
    862
    media_image1.png
    Greyscale

While the applicant refers to the additive as a “blowing agent” one of ordinary skill in the art at the time of filing the invention would know that this is an “intended use” and that most additives are in fact multifunctional and not truly limited by a claimed use but rather by the chemical component itself.  Since the below cited prior art teaches the claimed species of additive is meets the limitation for a “blowing agent’ regardless of whether it is referred to as same or not (i.e. colorant, marker, fragrance, cetane, etc.)  
The below references as more fully below recited recognize the effect of the additives on cetane, etc. which reflect on evaporation (i.e. ignition properties correlate to evaporation and recognized by the applicant – see claim 12 where the blowing agent is added to adjust cetane and instant specification at page 8 L9-20 where the blowing 
MPEP 2111.02 Generally:  "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) The recited species in the references are the claimed species and are therefore capable of performing as claimed.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, prima facie obvious).
The claims are drafted as comprising thereby permitting the addition/presence of additional compositional components and steps.  MPEP 2111.
Multiple rejections are below recited in order to address 102 rejections for each genus and species of additive (rather than issuing a restriction at this time).	
Claim Rejections
Dillon
Claim(s) 1, 7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Dillon et al (US 4,740,215)
Regarding Claims 1, 7, and 9-10:
Dillon et al (US 4,740,215) discloses a diesel fuel mixed with diesters of oxalic acid (i.e. oxalate) providing fuel with improved ignition quality and enhanced cetane numbers (Abstract) such as diethyl oxalate at 1 %.

    PNG
    media_image2.png
    244
    496
    media_image2.png
    Greyscale
(meeting the limitations of claims 1, 7, and 9)

    PNG
    media_image3.png
    281
    490
    media_image3.png
    Greyscale
meeting the limitations of claims 1, 7, 9 10.
	Dillon teaches diesel engines use heat from compression to ignite fuel as the fuel is heated is vaporizes and begins to burn as the self-ignition temperature is reached (C1 L12-20)  The fuel of Dillon has improved ignition quality and increased cetane number (C2 L45-50) (i.e. improved vaporization) 
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al (US 4,740,215) as applied to claims 1, 7, and 9-10 above further in view of Finke et al (US 2008/0032913)
Regarding Claims 3-6:
Dillon et al (US 4,740,215) discloses a diesel fuel mixed with diesters of oxalic acid (i.e. oxalate) providing fuel with improved ignition quality and enhanced cetane numbers (Abstract) such as diethyl oxalate at 1 %.  (within the range of claim 10)
Dillon does not expressly disclose the fuel comprising amyl salicylate.
Finke et al (US 2008/0032913) discloses n-pentyl 2-hydroxybenzoate (i.e. amyl salicylate meeting the limitations for an ester of claims 1 and 12, a salicylate of claim 3, alkyl salicylate of claim 4 and amyl salicylate of claims 5-6 and 9) in diesel fuel [0007] for fragrance, perfuming and masking odors [0014] 

    PNG
    media_image4.png
    36
    311
    media_image4.png
    Greyscale
 this being a preferred additive [0082] 
The composition may include additional additives such as cold flow improver, filterability improver, metal deactivator, antioxidant, corrosion inhibitor, antifoam, ignition cetane improvers, detergent, particulate reducers, stabilizers, antiknock, anti icing, anti deposition, antismoke, biocide, lubricity improver, conductive, antiwear, dye color stabilizer, viscosity improvers [0048-0069] 
	It would have been obvious to add the amyl salicylate of Finke to the composition and method of Dillon to impart improved fragrance to the composition and method of Dillon.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al (US 4,740,215) as applied to claims 1, 7, and 9-10 above further in view of Piccolini (US 3,684,713)
Regarding Claim 8:
Dillon et al (US 4,740,215) discloses a diesel fuel mixed with diesters of oxalic acid (i.e. oxalate) providing fuel with improved ignition quality and enhanced cetane numbers (Abstract) such as diethyl oxalate at 1 %.  
Dillon does not expressly disclose the fuel comprising the diazene of claim 8.
Piccolini (US 3,684,713) discloses an additive for liquid fuel compositions of an azo compound to improve dispersant, corrosion inhibition and anti wear properties the azo compound being

    PNG
    media_image5.png
    390
    563
    media_image5.png
    Greyscale

Formula III when X= oxygen and when Y is OR1 with R1 being alkyl overlapping and encompassing the instantly claimed diethyl azodicarboxylate.  
The reference expressly recites examples of formula II include diethyl azodiformate (meeting the limitations of claim 8 for diethyl azodicarboxylate) 

    PNG
    media_image6.png
    34
    254
    media_image6.png
    Greyscale
(C4 L65-70) (meeting the limitations of claim 8 for diethyl azodicarboxylate)

    PNG
    media_image7.png
    249
    351
    media_image7.png
    Greyscale

Additional additives may be used such as antioxidant, anti foam, anti rust, antiwear, detergent, pour point, viscosity index and others (C7 L15-25) 

The fuels include distillate fuel such as diesel fuel (C6 L62-70) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the diethyl azodicarboxylate of Piccolini to the composition and method of Dillon to impart improved corrosion protection and anti wear properties as taught by Piccolini.  
Claim Rejections
Costas
Claim(s) 1-, 5-6, and 9 is/are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by Costas GC Gastiaburo Yamamoto (BR P1 11-00483-A2) published 2011
and
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as obvious over Costas GC Gastiaburo Yamamoto (BR P1 11-00483-A2) as applied to claims 1, 5-6, and 9.
Regarding Claims 1, 5-6, and 9:
Costas GC Gastiaburo Yamamoto (BR P1 11-00483-A2) discloses a cetane improver additive for use with diesel fuel comprising essential oils comprising linalyl acetate, fatty acid esters and nitrogen compounds of amides.   
The addition of the additive at amounts below 0. 5 wt.% improves combustion and engine efficiency and reduces fuel consumption (Abstract) the additive includes a mixture of 40-80 % essential oil, 20-50% acid ester, 0.5 to 2.0 % nitrogenous compound, 1- 5 % alcohol (bottom page 3 translation and top P4 translation)
The additive includes diesel fuel and a mixture of terpenic, sesquiterpene, diterpene compounds, fatty acid esters from vegetable oil and fat, nitrogeneous and alcohols to achieve maximum burning efficiency with reduced consumption where the terpenic compounds include linalyl acetate and are in the amount of 40-80 % (See claims 1-3 translation) (overlapping the claimed range of ester of claim 10) 
The essential oils are processed to separate/distill the linalyl acetate to be used in the additive formulation (P4 translation Manufacturing process) 
The additive is added to diesel fuel (P7 translation) 
Further Regarding Claim 10: the examiner maintains the range of linayl acetate will overlap the instantly claimed range of claim 10.
The additive includes a mixture of 40-80 % essential oil, 20-50% acid ester, 0.5 to 2.0 % nitrogenous compound, 1- 5 % alcohol (bottom page 3 translation and top P4 translation)
The fuel promotes a synergist effect and provides unique properties to improve combustion quality and decrease gas consumption and emission and is blended into fuel such as diesel fuel and aids in reaching maximum burning efficiency (P3 translation Featured Improvements) 

    PNG
    media_image8.png
    581
    1010
    media_image8.png
    Greyscale

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as obvious over Costas GC Gastiaburo Yamamoto (BR P1 11-00483-A2) as applied to claims 1, 5-6, 9-10 and 12 above further in view of Finke et al (US 2008/0032913)
Regarding Claims 3-4
Costas GC Gastiaburo Yamamoto (BR P1 11-00483-A2) discloses a cetane improver additive for use with diesel fuel comprising essential oils comprising linalyl acetate, fatty acid esters and nitrogen compounds of amides.   
Finke et al (US 2008/0032913) discloses n-pentyl 2-hydroxybenzoate (i.e. amyl salicylate meeting the limitations for an ester of claims 1 and 12, a salicylate of claim 3, alkyl salicylate of claim 4 and amyl salicylate of claims 5-6 and 9) in diesel fuel [0007] for fragrance, perfuming and masking odors [0014] 
The composition includes:  
    PNG
    media_image4.png
    36
    311
    media_image4.png
    Greyscale
 this being a preferred additive [0082] 
composition may include additional additives such as cold flow improver, filterability improver, metal deactivator, antioxidant, corrosion inhibitor, antifoam, ignition cetane improvers, detergent, particulate reducers, stabilizers, antiknock, anti icing, anti deposition, antismoke, biocide, lubricity improver, conductive, antiwear, dye color stabilizer, viscosity improvers [0048-0069] 
	It would have been obvious to add the amyl salicylate of Finke to the composition and method of Costas to impart improved fragrance to the composition and method of Costas.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as obvious over Costas GC Gastiaburo Yamamoto (BR P1 11-00483-A2) as applied to claims 1, 5-6, 9-10 and 12 above further in view of Dillon et al (US 4,740,215)
Regarding Claim 7
Costas GC Gastiaburo Yamamoto (BR P1 11-00483-A2) discloses a cetane improver additive for use with diesel fuel comprising essential oils comprising linalyl acetate, fatty acid esters and nitrogen compounds of amides.   
Dillon et al (US 4,740,215) discloses a diesel fuel mixed with diesters of oxalic acid (i.e. oxalate) providing fuel with improved ignition quality and enhanced cetane numbers (Abstract) such as diethyl oxalate at 1 %.

    PNG
    media_image2.png
    244
    496
    media_image2.png
    Greyscale
(meeting the limitations of claims 1-2, 7, 9, and 12)

    PNG
    media_image3.png
    281
    490
    media_image3.png
    Greyscale
meeting the limitations of claims 1-2, 7, 9 10 and 12.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the diethyl oxalate of Dillon to the composition and method of Costas in order to further impart improved cetane and combustion properties to the composition and method of Costas.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as obvious over Costas GC Gastiaburo Yamamoto (BR P1 11-00483-A2) as applied to claims 1, 5-6, and 9-10 above further in view of Piccolini (US 3,684,713)
Regarding Claims 8
 discloses a cetane improver additive for use with diesel fuel comprising essential oils comprising linalyl acetate, fatty acid esters and nitrogen compounds of amides.   
Costas does not expressly disclose the composition comprising the diazene of claim 8.
Piccolini (US 3,684,713) discloses an additive for liquid fuel compositions of an azo compound to improve dispersant, corrosion inhibition and anti wear properties the azo compound being

    PNG
    media_image5.png
    390
    563
    media_image5.png
    Greyscale

Formula III when X= oxygen and when Y is OR1 with R1 being alkyl overlapping and encompassing the instantly claimed diethyl azodicarboxylate.  
The reference expressly recites examples of formula II include diethyl azodiformate (meeting the limitations of claim 8 for diethyl azodicarboxylate) 

    PNG
    media_image6.png
    34
    254
    media_image6.png
    Greyscale
(C4 L65-70) (meeting the limitations of claim 8 for diethyl azodicarboxylate)

    PNG
    media_image7.png
    249
    351
    media_image7.png
    Greyscale

Additional additives may be used such as antioxidant, anti foam, anti rust, antiwear, detergent, pour point, viscosity index and others (C7 L15-25) 
The compositions are used in amounts such as 0.0005 to 5 wt.% in fuel (C6 L20-30) 
The fuels include distillate fuel such as diesel fuel (C6 L62-70) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the diethyl azodicarboxylate of Piccolini to the composition and method of Costas to impart improved corrosion protection and anti wear properties as taught by Piccolini.  
Claim Rejections
Yang CN
Claim(s) 1, 3, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by Yang CN 102746906A
AND
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang CN 102746906A
Regarding Claims 1,3, 8-10 and 12:
Yang CN 102746906A discloses an additive for diesel fuel comprising a crown ether 30-65 wt. parts, ketone10-20 wt. parts, amide 5-20 wt. parts, alkyl 20-45 wt. parts 
Yang teaches the additive includes ester of triethyl ortho acetate and the azo di diethyl azodiformate (See claim 5 reference meeting limitations for an acetate and for diethyl azodicarboxylate of claim 8) 
The fuel provides easy starting and improved storage (abstract) 
	Further Regarding Claim 10:
Yang CN discloses an additive for diesel fuel comprising a crown ether 30-65 wt. parts, ketone 10-20 wt. parts, amide 5-20 wt. parts, alkyl 20-45 wt. parts ortho ester 17-36 wt. parts, azo compound 8-21 wt. parts, nitroisoquinolie 13-19 wt. parts (Claim 1 translation) 
The additive is used in a range of 5- 10 wt.% (See claim 8 of translation – i.e. overlapping the claimed range of ester and diazene) (See also embodiments of translation at page 3)
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang CN 102746906A as applied to claims 1,3, 8-9 and 10 above further in view of Finke et al (US 2008/0032913)
Regarding Claim 4-6:
Yang CN 102746906A discloses the limitations above set forth.  Yang disclose an additive for diesel fuel but does not expressly disclose the composition comprising amyl salicylate
Finke et al (US 2008/0032913) discloses n-pentyl 2-hydroxybenzoate (i.e. amyl salicylate meeting the limitations for an ester of claims 1, a salicylate of claim 3, diesel fuel [0007] for fragrance, perfuming and masking odors [0014] 
The composition includes:  
    PNG
    media_image4.png
    36
    311
    media_image4.png
    Greyscale
 this being a preferred additive [0082] 
The composition may include additional additives such as cold flow improver, filterability improver, metal deactivator, antioxidant, corrosion inhibitor, antifoam, ignition cetane improvers, detergent, particulate reducers, stabilizers, antiknock, anti icing, anti deposition, antismoke, biocide, lubricity improver, conductive, antiwear, dye color stabilizer, viscosity improvers [0048-0069] 
	It would have been obvious to add the amyl salicylate of Finke to the composition and method of Yang CN to impart improved fragrance to the composition and method of Yang CN
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang CN 102746906A as applied to claims 1, 3, 8-9 and 10 above further in view of Dillon et al (US 4,740,215)
Regarding Claim 7:
Yang CN 102746906A discloses the limitations above set forth.  The fuel provides easy starting and improved storage (abstract) 
Yang disclose an additive for diesel fuel but does not expressly disclose the composition comprising dialkyl oxalate.
Dillon et al (US 4,740,215) discloses a diesel fuel mixed with diesters of oxalic acid (i.e. oxalate) providing fuel with improved ignition quality and enhanced cetane numbers (Abstract) such as diethyl oxalate at 1 %.

    PNG
    media_image2.png
    244
    496
    media_image2.png
    Greyscale
(meeting the limitations of claims 1-2, 7, 9, and 12)

    PNG
    media_image3.png
    281
    490
    media_image3.png
    Greyscale
meeting the limitations of claims 1-2, 7, 9 10 and 12.
It would have been obvious to one of ordinary skill in the art to add the diethyl oxalate of Dillon to the composition and method of Yang CN to impart improved combustion and cetane properties to the diesel fuel of Yang CN.
Claim Rejections
Piccolini
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by Piccolini (US 3,684,713) and
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as obvious over Piccolini (US 3,684,713)
Regarding Claims 1, 8,:
Piccolini (US 3,684,713) discloses an additive for liquid fuel compositions of an azo compound to improve dispersant, corrosion inhibition and anti wear properties the azo compound being

    PNG
    media_image5.png
    390
    563
    media_image5.png
    Greyscale

Formula III when X= oxygen and when Y is OR1 with R1 being alkyl overlapping and encompassing the instantly claimed diethyl azodicarboxylate.  
Piccolini expressly recites examples of formula II include diethyl azodiformate (meeting the limitations of claim 8 for diethyl azodicarboxylate) 

    PNG
    media_image6.png
    34
    254
    media_image6.png
    Greyscale
(C4 L65-70) (meeting the limitations of claim 8 for diethyl azodicarboxylate)

    PNG
    media_image7.png
    249
    351
    media_image7.png
    Greyscale

Additional additives may be used such as antioxidant, anti foam, anti rust, antiwear, detergent, pour point, viscosity index and others (C7 L15-25) 
Regarding Claim 10:
The compositions are used in amounts such as 0.0005 to 5 wt.% in fuel (C6 L20-30) 
The fuels include distillate fuel such as diesel fuel (C6 L62-70) 
Claim(s)  3-6  is/are rejected under 35 U.S.C. 103 as obvious over Piccolini (US 3,684,713) as applied to claims 1, 8, and 10 above further in view of Finke et al (US 2008/0032913)
Regarding Claims 3-6:
Piccolini discloses the limitations above set forth.  Piccolini discloses 
Additional additives may be used such as antioxidant, anti foam, anti rust, antiwear, detergent, pour point, viscosity index and others (C7 L15-25)   Piccolini does not disclose the composition comprising amyl salicylate.
Finke et al (US 2008/0032913) discloses n-pentyl 2-hydroxybenzoate (i.e. amyl salicylate meeting the limitations for an ester of claims 1 a salicylate of claim 3, alkyl salicylate of claim 4 and amyl salicylate of claims 5-6 and 9) in diesel fuel [0007] for fragrance, perfuming and masking odors [0014] 

    PNG
    media_image4.png
    36
    311
    media_image4.png
    Greyscale
 this being a preferred additive [0082] 
The composition may include additional additives such as cold flow improver, filterability improver, metal deactivator, antioxidant, corrosion inhibitor, antifoam, ignition cetane improvers, detergent, particulate reducers, stabilizers, antiknock, anti icing, anti deposition, antismoke, biocide, lubricity improver, conductive, antiwear, dye color stabilizer, viscosity improvers [0048-0069] 
	It would have been obvious to add the amyl salicylate of Finke to the composition and method of Piccolini to impart improved fragrance to the composition and method of Piccolini.
Claim(s)  5-6 is/are rejected under 35 U.S.C. 103 as obvious over Piccolini (US 3,684,713) as applied to claims 1, 8, 10 above further in view of Costas GC Gastiaburo Yamamoto (BR P1 11-00483-5A2)
Regarding Claims 5-6:
Piccolini discloses the limitations above set forth.  Piccolini discloses 
Additional additives may be used such as antioxidant, anti foam, anti rust, antiwear, detergent, pour point, viscosity index and others (C7 L15-25) 
Piccolini does not expressly disclose the fuel composition comprising amyl salicylate or linalyl acetate.
Costas GC Gastiaburo Yamamoto (BR P1 11-00483-5A2) discloses a cetane improver additive for use with diesel fuel comprising essential oils comprising linalyl acetate, fatty acid esters and nitrogen compounds of amides.   
addition of the additive at amounts below 0. 5 wt.% improves combustion and engine efficiency and reduces fuel consumption (Abstract) the additive includes a mixture of 40-80 % essential oil, 20-50% acid ester, 0.5 to 2.0 % nitrogenous compound, 1- 5 % alcohol (bottom page 3 translation and top P4 translation)
The additive includes diesel fuel and a mixture of terpenic, sesquiterpene, diterpene compounds, fatty acid esters from vegetable oil and fat, nitrogeneous and alcohols to achieve maximum burning efficiency with reduced consumption where the terpenic compounds include linalyl acetate and are in the amount of 40-80 % (See claims 1-3 translation) (overlapping the claimed range of ester of claim 10) 
The essential oils are processed to separate/distill the linalyl acetate to be used in the additive formulation (P4 translation Manufacturing process) 
The additive is added to diesel fuel (P7 translation) 
It would have been obvious to one of ordinary skill in the art to add the linalyl acetate of Costas to the composition and method of Piccolini to impart improved combustion and cetane properties to the diesel fuel of Piccolini.
Claim(s)  7 is/are rejected under 35 U.S.C. 103 as obvious over Piccolini (US 3,684,713) as applied to claims 1, 8, and 10 above further in view of Dillon et al (US 4,740,215)
Regarding Claim 7:
Piccolini discloses the limitations above set forth.  Piccolini discloses 
Additional additives may be used such as antioxidant, anti foam, anti rust, antiwear, detergent, pour point, viscosity index and others (C7 L15-25) 
Piccolini does not expressly disclose the composition comprising dialkyl. Oxalate.
diesel fuel mixed with diesters of oxalic acid (i.e. oxalate) providing fuel with improved ignition quality and enhanced cetane numbers (Abstract) such as diethyl oxalate at 1 %.

    PNG
    media_image2.png
    244
    496
    media_image2.png
    Greyscale
(meeting the limitations of claims 1-2, 7, 9, and 12)

    PNG
    media_image3.png
    281
    490
    media_image3.png
    Greyscale
meeting the limitations of claims 1-2, 7, 9 10 and 12.
It would have been obvious to one of ordinary skill in the art to add the diethyl oxalate of Dillon to the composition and method of Piccolini to impart improved combustion and cetane properties to the diesel fuel of Piccolini.



Claim Rejections
Finke
Claim(s) 1, 3-6, and 9 is/are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Finke et al (US 2008/0032913)
AND
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finke et al (US 2008/0032913)
Regarding Claims 1, 3-6, and 9:
Finke et al (US 2008/0032913) discloses n-pentyl 2-hydroxybenzoate (i.e. amyl salicylate meeting the limitations for an ester of claims 1 and 12, a salicylate of claim 3, alkyl salicylate of claim 4 and amyl salicylate of claims 5-6 and 9) in diesel fuel [0007] for fragrance, perfuming and masking odors [0014] 
The composition includes:  
    PNG
    media_image4.png
    36
    311
    media_image4.png
    Greyscale
 this being a preferred additive [0082] 
The composition may include additional additives such as cold flow improver, filterability improver, metal deactivator, antioxidant, corrosion inhibitor, antifoam, ignition cetane improvers, detergent, particulate reducers, stabilizers, antiknock, anti icing, anti deposition, antismoke, biocide, lubricity improver, conductive, antiwear, dye color stabilizer, viscosity improvers [0048-0069] 
Regarding Claim 10:
The composition comprises 0.5 ppm to 1.2 wt. % of one or more odoriferous substance selected from 1, 3 dioxane, in diesel fuel (se claims 1-4 of the reference) 

The additive is sued with vapor pressure of rater than or equal to 0.1 Pa at 25C [0090] and readily vaporized [0105] 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finke et al (US 2008/0032913) as applied to claims 1,3-6, 9-10 above further in view of Piccolini (US 3,684,713)
Regarding Claims 8
Finke discloses the limitations above set forth.  The composition may include additional additives such as cold flow improver, filterability improver, metal deactivator, antioxidant, corrosion inhibitor, antifoam, ignition cetane improvers, detergent, particulate reducers, stabilizers, antiknock, anti icing, anti deposition, antismoke, biocide, lubricity improver, conductive, antiwear, dye color stabilizer, viscosity improvers [0048-0069] 
	Finke does not expressly disclose the fuel/method comprising the diazene species of instant claim 8:
	Piccolini (US 3,684,713) discloses an additive for liquid fuel compositions of an azo compound to improve dispersant, corrosion inhibition and anti wear properties the azo compound being

    PNG
    media_image5.png
    390
    563
    media_image5.png
    Greyscale

Formula III when X= oxygen and when Y is OR1 with R1 being alkyl overlapping and encompassing the instantly claimed diethyl azodicarboxylate.  
The reference expressly recites examples of formula II include diethyl azodiformate (meeting the limitations of claim 8 for diethyl azodicarboxylate) 

    PNG
    media_image6.png
    34
    254
    media_image6.png
    Greyscale
(C4 L65-70) (meeting the limitations of claim 8 for diethyl azodicarboxylate)

    PNG
    media_image7.png
    249
    351
    media_image7.png
    Greyscale

Additional additives may be used such as antioxidant, anti foam anti rust, antiwear, detergent, pour point, viscosity index and others (C7 L15-25) 
.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finke et al (US 2008/0032913) as applied to claims 1, 3-6, and 9-10 above further in view of Dillon et al (US 4,740,215)
Regarding Claim 7
Finke discloses the limitations above set forth.  The composition may include additional additives such as cold flow improver, filterability improver, metal deactivator, antioxidant, corrosion inhibitor, antifoam, ignition cetane improvers, detergent, particulate reducers, stabilizers, antiknock, anti icing, anti deposition, antismoke, biocide, lubricity improver, conductive, antiwear, dye color stabilizer, viscosity improvers [0048-0069] 
	Finke does not expressly disclose the fuel/method comprising dialkyl oxalate or the diazole of claim 7.
Dillon et al (US 4,740,215) discloses a diesel fuel mixed with diesters of oxalic acid (i.e. oxalate) providing fuel with improved ignition quality and enhanced cetane numbers (Abstract) such as diethyl oxalate at 1 %.

    PNG
    media_image2.png
    244
    496
    media_image2.png
    Greyscale
(meeting the limitations of claims 1-2, 7, 9, and 12)

    PNG
    media_image3.png
    281
    490
    media_image3.png
    Greyscale
meeting the limitations of claims 1-2, 7, 9 10 and 12.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the diethyl oxalate of Dillon to the composition and method of Finke to impart improved cetane and ignition properties as taught by Dillon. Further, since Finke expressly contemplates cetane doing so amounts to nothing more than use of known compound (diethyl oxalate) in a known environment (diesel fuel) to achieve an entirely expected result (improved cetane).

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
Applicant argues that the references do not expressly recite increased evaporation rate and therefore a prima facie showing of anticipation and obviousness is not established and that the fuel of the recited prior art will not necessarily possess the claimed and argued property of increased evaporation rate.  This is not persuasive.
The applicant argues that the increase in evaporation rate of diesel fuel is archived by the diesel fuel formulation according to the claimed invention (Remarks P7).  The examiner maintains that the above cited prior art teaches the claimed formulation and will therefore possess the increased evaporation rate.  
The claim requires adding an additive (largely claimed as a generic compound such as ester, etc.) to any diesel fuel.  The prior art adds the additive to diesel fuel.  In fact the prior art adds the species of said additives set forth in the claims and in the instant specification. The prior art discloses the exact claimed steps of adding the exact claimed additive to the exact claimed fuel, and the applicant has not indicated why performing the claimed steps with the claimed compositional components will not result in the claimed performance.  The prior art teaches adding to diesel fuel the exact species of the claims as further expressly recited in the instant specification as more fully above set forth. For example:  
Finke et al (US 2008/0032913) discloses n-pentyl 2-hydroxybenzoate (i.e. amyl salicylate meeting the limitations for an ester of claims 1 and 12, a salicylate of claim 3, alkyl salicylate of claim 4 and amyl salicylate of claims 5-6 and 9) in diesel fuel 
Piccolini expressly recites examples of formula II include diethyl azodiformate (meeting the limitations of claim 8 for diethyl azodicarboxylate) 

    PNG
    media_image6.png
    34
    254
    media_image6.png
    Greyscale
(C4 L65-70) (meeting the limitations of claim 8 for diethyl azodicarboxylate)
Yang teaches the additive includes ester of triethyl ortho acetate and the azo di diethyl azodiformate (See claim 5 reference meeting limitations for an acetate and for diethyl azodicarboxylate of claim 8) See specification at P L30-33 for diethyl azido carboxylate) 
Costas GC Gastiaburo Yamamoto (BR P1 11-00483-A2) discloses a cetane improver additive for use with diesel fuel comprising essential oils comprising linalyl acetate, fatty acid esters and nitrogen compounds of amides.   
Dillon et al (US 4,740,215) discloses a diesel fuel mixed with diesters of oxalic acid (i.e. oxalate) providing fuel with improved ignition quality and enhanced cetane numbers (Abstract) such as diethyl oxalate at 1 %.  See Instant specification at P9 L18-22 where preferred oxalate is diethyl oxalate.
The examiner notes Dillon and Yang do recognize the improved vaporization properties as above set forth in the rejections.


    PNG
    media_image9.png
    296
    900
    media_image9.png
    Greyscale
(P5)  See also P8 L8-21 of specification)  
Since the prior art teaches combining the claimed fuel and additives it will necessarily possess the claimed properties in the claimed and/or overlapping ranges.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added by examiner) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)(emphasis added by examiner)   “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada
Applicant argues the presence of additional additives may affect the properties of the composition as they relate to the claimed invention.  This is not persuasive.  As the claims are drafted with the open language “comprising” thereby permitting the presence of additional compositional components MPEP 2111.  The instant specification acknowledges that additional additives may be present in the composition (P18 L20-P20L10)
Applicant refers to data in the specification asserting that the additives increase evaporation rate.  No assertion of unexpected or superior results are expressly recited.  The data is a comparison so a fuel containing AZDP not to all fuels (i.e. applicant appears to be arguing the claimed additives perform differently than AZDP).  The examiner notes that the claimed invention does not recite any particular amount of each additive or ratio of additives and claims broad genus of additives.  The claims are directed to any type of diesel fuel having any amount of sulfur, any aromatic content, and any diesel fuel blend (i.e. emulsion, biodiesel, etc.).  Applicant does not identify in the remarks by declaration or in the instant specification what compounds or materials might interfere with the performance characteristics of the claimed invention.   
The instant specification indicates: 
    PNG
    media_image9.png
    296
    900
    media_image9.png
    Greyscale

Applicant argues picking and choosing from the references is required.  This is not persuasive.  The references expressly recite the claimed compositional components added to the claimed fuel as more fully above set forth.   "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) “increasing evaporation rate”. When reading the preamble in the context of the entire claim, the recitation “increasing evaporation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co..
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The examiner maintains a prima facie showing of anticipation and of obviousness as above set forth are made by a preponderance of the evidence.  The Remarks are not persuasive to overcome said rejections.  This action is final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying the prior office action. For example:
Knapton et al (US 2011/0020940) discloses a diesel fuel comprising a marker solution [0086-0087] the fuel comprising diesel fuel [0007] [0010] [0021] (reference claim 3 and claim 15) where the composition includes maskants and fragrances such as amyl salicylate, linalyl acetate, [0054] this additive is sued in amounts such as 0.01 to 5 wt. % [0056] The composition may further include additives such as surfactants, anti foam, etc. [0052] 
Motsenbocker (US 2011/0056517) discloses a fragrance additive of amyl salicylate and linayl acetate [0057] in diesel fuel [0035]
Korber et al (US 2010/0083567) teaching fuel with diethyl oxalate in diesel fuel engines [0034] 
Hitchings, Chambard, (EP 1632665A1) discloses a method for improving power output for a diesel charge engine/dual fuel engine (Abstract)[0003] by addition of an oxygenated compound of ketones, esters, [0011] and amino compounds [0013] in ranges such as0.5 to 50 wt.% [0016] 1- 5000 ppm anti knock component of a azodicarboxylate derivative (See claims 7-8 of reference) 
Ford (US 2012/0180383) discloses a fuel additive for diesel fuel comprising a plurality of individual components having a synergistic affect (abstract) the composition comprises a concentrate including diethyl oxalate in an amount of 0.5 to 1.5 % (Fig 1) the concentrate added in a 10 vol. % [0031]  the composition is added to the fuel tank of a vehicle providing improved emissions, increased power with resulting mileage, and increased fuel efficiency  [0036-0037]   The composition comprises a concentrate including diethyl oxalate in an amount of 0.5 to 1.5 % (Fig 1) the concentrate added in a 10 vol. % [0031] (i.e. 0.05 to 0.15 % additive within the range of claim 10)   the composition is added to the fuel tank of a vehicle providing improved emissions, increased power with resulting mileage, and increased fuel efficiency  [0036-0037]   
Yang et al (US 8.048, 175) discloses adding 
    PNG
    media_image10.png
    95
    520
    media_image10.png
    Greyscale
(overlapping alkyl groups encompassing diethyl azodicarboxylate) to hydrocarbons such as various fuels to scavenge mercaptans and hydrogen sulfide in an effective amount such as 5-20 pbw (Abstract) the hydrocarbons include petroleum distillates such as diesel (C3 L24-28) The additive may be dosed/added at 2000 ppm or 3000 ppm (Table 1-II) (See reference claim 15-16) 
Jessup et al (US 4,723,964) teaching azo compounds in liquid hydrocarbon fuels enhancing cetane number (Abstract) 

    PNG
    media_image11.png
    154
    538
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    374
    543
    media_image12.png
    Greyscale
(C2 L29-68)
Used in fuel in amounts of 0.05 to 5 wt. % (C3 L53-61)  
The fuel is diesel fuel and the cetane number will be improved (C4 L8-14) Additional additives may be used (C4 14-25) 
Fernandes (US 2005/0229479) discloses a fuel composition where the liquid hydrocarbon fuels can be diesel fuel [0071][0103]  The composition will comprise less than 10 wt.% of the fuel and may be 1 ppm to 1500 ppm [0103] (overlapping the range of claim 10) The composition comprises oxygenates such as  esters of polyvinyl acetate [0100] and other additives such as dyes, detergents etc. [0102] dyes such as azo  carboxylate compounds [0096] and compounds of formula comprising a diazene moiety.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1759